 In theMatter ofEASTERN WESTERN LUMBER COMPANYandLUMBERAND SAWMILL WORKERS,LOCAL No. 3,INTERNATIONAL WOODWORKERSor AMERICA,AFFILIATED WITH THEC. I. O.Case No. C-1076.-Decided April 11, 1939Lumber Industry-Settlement:stipulation providing for compliance with theAct-Order:entered on stipulation.Mr. G. L. PattersonandMr. Thomas P. Graham, Jr.,for theBoard.Mr. Philip ChipmanandMr. Charles E. McCulloch,of Portland,Oreg., for the respondent.Mr. Albert J. Hoban,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Lumber and Sawmill Workers, LocalNo. 3, InternationalWoodworkers of America, affiliated with theC. I. 0., herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theNineteenth Region (Seattle, Washington), issued its complaint datedNovember 26, 1938, against Eastern Western Lumber Company, Port-land, Oregon, herein called the respondent, alleging that the respond-ent had engaged in and was engaging in unfair labor practices af-fecting commerce within the meaning of Section 8 (1) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearing thereonwere duly served upon the respondent and the Union.Concerning the unfair labor practices the complaint alleged, insubstance, that the respondent by permitting its foremen and super-visory employees to discourage membership in the union and byvarious other acts, interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.12 N. L.R. B., No. 25.184 EASTERN WESTERN LUMBER COMPANY185On November 29, 1938, the respondent and counsel for the Boardentered into a stipulation in settlement of the case.The stipulationprovided as follows :This stipulation made and entered into by and between G. L.Patterson, Regional Attorney, and Thomas P. Graham, Jr., At-torney,National Labor Relations Board, Nineteenth Region,and Eastern Western Lumber Company by and through its at-torneys, Charles E. McCulloch, and Philip Chipman;WITNESSETH :WHEREAS, upon charges duly filed by Local No. 3, Interna-tionalWoodworkers of America, affiliated with the Committeefor IndustrialOrganization, theNationalLaborRelationsBoard, by the Regional Director for the Nineteenth Region, act-ing pursuant to authority granted in Section 10 (b) of the Na-tional Labor Relations Act, (49 Stat. 449), and its Rules andRegulations, Series 1, as amended, Article IV, Section 1, issuedits complaint on the 26th day of November, 1938, against therespondent herein.Now THEREFORE, it is stipulated, admitted, and agreed asfollows :I.That the respondent is a corporation organized under and ex-isting by virtue of the laws of the State of Oregon, having itsprincipal place of business and office at Portland, Oregon.Therespondent is engaged in the manufacture and sale of lumberand wood products.II.That the respondent in the course and conduct of the opera-tions of its plant at Portland, Oregon, causes and has continu-ously caused large quantities of the products which it manu-factures, to wit ; approximately eighty-five per cent thereof, tobe sold, shipped, and transported to, into, and through Statesof the United States other than the State of Oregon.Eightyper cent of the total products sold by the respondent in Statesother than the State of Oregon arrive in those States withoutreloading from barge, railroad car, or truck.III.Ten per cent of the logs used by the respondent in its opera-tions at its Portland, Oregon plant are shipped from the StateofWashington to the respondent's plant in Portland, Oregon. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.Local No. 3,is a labororganizationas defined in Section 2,subsection(5) of the Act.V.Upon the basis of this stipulation the respondent, while deny-ing that it has violated in the past, or is now violating any ofthe terms or provisions of the National Labor Relations Act,hereby expressly waives the right to a hearing, expressly waivesthe making of findings of fact and conclusions by the Board,and expressly consents that an order may be entered by theBoard; and upon application by the Board, without notice tothe respondent of the filing of a petition by the Board, whichnotice the respondent hereby expressly waives, the respondentfurther expressly consents that the Circuit Court of Appealsfor the appropriate Circuit may enter a decree enforcing theorder of the Board ordering that;(1)The respondent will cease and desist as follows :(a)From in any manner interfering with, restraining, or co-ercing its employes in the exercise of their rights to self-organi-zation, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed inSection 7, of the National Labor Relations Act.(b)From discouraging membership in Local No. 3, or in anyother labor organization of its employes, by discharging, threat-ening to discharge, or by refusing or threatening to refuse to hireany of its employes for joining or maintaining membership inLocal No. 3, or any other labor organization of its employes.(c)From permitting its foremen, overseers, and other su-pervisory officials in any way to make representations in anyrespect reflecting or purporting to reflect the attitude of the em-ployer toward membership in any labor organization.(d)From discriminating in any manner against any of itsemployes in regard to hire or tenure of employment, or anyterms or conditions of employment, for joining Local No. 3, orany other labor organization of its employes.(2)The respondent shall take the following affirmative actionto effectuate the policies of the National Labor Relations Act.(a) Immediately post and keep visible in a conspicuous andprominent place in its Portland, Oregon plant, for a period ofthirty days after receipt thereof, a copy of the order to beentered by the National Labor Relations Board and to be madeherein. EASTERN WESTERN LUMBER COMPANY187This stipulation is subject to the approval of the NationalLabor Relations Board after submission to the Board in Wash-ington, D. C.On December 7, 1938, the Board issued its order approving theabove stipulation making it part of the record in the case, and, actingpursuant to Article II, Section 37, of National Labor Relations BoardRules and Regulations-Series 1, as amended, further ordered thatthe proceeding be transferred to and continued before the Board forthe purpose of entry of a decision and order pursuant to the provi-sions of the stipulation.On the basis of the above stipulation and upon the entire recordin the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, an Oregon corporation having its principal officeand place of business at Portland, Oregon, is engaged in the manu-facture and sale oflumber and wood products. Ten per cent of thelogs usedby the respondent in the operation of its Portland, Oregon,plant are shipped to it from the State of Washington.Approxi-mately 85 per cent of the products manufactured by the respondentat said plant are sold, shipped, and transported to, into, and throughStates ofthe United States other than the State of Oregon. Eightyper cent of the total products sold by the respondent in States otherthan the State of Oregon arrive in those States without reloadingfrom barge, railroad, or truck.We find that the operations of the respondent at its Portland, Ore-gon, plant constitute a continuous flow of trade, traffic, andcommerceamong the several States.'H. THE UNIONLumber and Sawmill Workers, Local No. 3,InternationalWood-workers of America, affiliatedwith the C.I.O., is a labor organiza-tion admitting to membership employees of the respondent at itsPortland,Oregon,plant.ORDEROn the basis of the above findings of fact and stipulation, andupon the entire record in the case, and pursuant to Section 10 (c)'Matter of Jones Lumber Company, West Oregon Lumber Company, Clark&Wilsonnumber Company,B. F. Johnson Lumber Company,Portland Lumber Mills,Inman-PoulsenLumber Company,and Eastern&Weste,n hcmber CompanyandColumbia Rs er DistrictCouncil of Lumber and Sawmill Workers'Union No. 5, etc, et at,3 N. LR B 855(Decided October 21, 1937 ) 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Eastern Western Lumber Company, Port-land, Oregon, shall:1.Cease and desist :(a)From in any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7, of the NationalLabor Relations Act;(b) From discouraging membership in Local No. 3, or in any otherlabor organization of its employees, by discharging, threatening todischarge, or by refusing or threatening to refuse to hire any of itsemployees for joining or maintaining membership in Local No. 3, orany other labor organization of its employees ;(c)From permitting its foremen, overseers, and other supervisoryofficials in any way to make representations in any respect reflectingor purporting to reflect the attitude of the employer toward member-ship in any labor organization;(d)From discriminating in any manner against any of its em-ployees in regard to hire or tenure of employment, or any terms orconditions of employment, for joining Local No. 3, or any otherlabor organization of its employees.2.The respondent shall take the following affirmative action toeffectuate the policies of the National Labor Relations Act :(a) Immediately post and keep visible in a conspicuous and promi-nent place in its Portland, Oregon, plant, for a period of thirty (30)days after receipt thereof, a copy of this Order.